Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONDouble Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
US Patent 10,820,445 :
1.  A display assembly for mounting to a roof of a vehicle comprising: a housing adapted to be mounted to the roof of the vehicle, said housing defining at least a bottom wall, a front wall, and a rear wall; a first and second electronic display positioned in a back to back arrangement within the housing, wherein each of said first and second electronic displays has a front surface and a rear surface; a first and second transparent panel, wherein each of said first and second transparent panels are positioned in front of the front surface of one of the first and second electronic displays; a first and second thermal plate, wherein each of said first and second thermal plates are positioned behind the rear surface of one of the first and second electronic displays; 










an open loop pathway comprising: an inlet aperture located in the housing for ingesting ambient air; 


a first and second open loop channel, wherein each of the first and second open loop channels are located between one of the first and second thermal plates, respectively, and the rear surface of one of the first and second electronic displays, respectively; a number of entrance apertures located on each of the first and second thermal plates, wherein each of said entrance apertures are configured to permit gaseous communication between the inlet aperture and the first and second open loop channels, respectively; an exhaust aperture located in the housing for exhausting ambient air; a number of exit apertures located on each of the first and second thermal plates, wherein each of said exit apertures are configured to permit gaseous communication between the exhaust aperture and the first and second open loop channels, respectively; and one or more open loop fans positioned vertically along said rear wall of said housing between each of the number of exit apertures and the exhaust aperture; wherein the one or more open loop fans, when operated, are configured to pull a flow of ambient air through said inlet aperture, split said flow after entering the inlet aperture such that a portion of said flow travels through each of said entrance apertures and each of said first and second open loop channels, through each of said number of exit apertures, and rejoin said split flow, after exiting each of said exit apertures, prior to pushing the flow through said exhaust aperture to exhaust said flow; and a closed loop pathway comprising: a first and second closed loop channel, wherein each of said first and second closed loop channels are located between one of the first and second transparent panels, respectively, and one of the first and second electronic displays, respectively; a sealed electronics compartment defined by the first and second thermal plates, wherein the sealed electronics compartment is configured to permit gaseous communication with each of the first and second closed loop channels, and wherein said sealed electronics compartment defines a plenum which accepts only circulating gas; and a plurality of closed loop fans spaced apart between said first and second electronic displays and along a bottom wall of said housing; wherein said plurality of closed loop fans are configured to circulate circulating gas vertically through said first and second closed loop channels and the sealed electronics compartment; a number of electronic components placed within the sealed electronics compartment, wherein said number of electronic components are selected from the group consisting of: power modules, video players, electronic data storage devices, microprocessors, wireless transmitters/receivers, and timing and control boards.
Current Application:1. A rooftop mounted display assembly comprising: a housing adapted for mounting to a roof of a vehicle; a first and second electronic display located at the housing; a first thermal plate positioned behind a rear surface of the first electronic display and comprising a first set of apertures vertically spaced apart along a first end of said first thermal plate and a second set of apertures vertically spaced apart along a second end of said first thermal plate; a second thermal plate positioned behind a rear surface of the second electronic display and comprising a first set apertures vertically spaced apart along a first end of said second thermal plate and a second set of apertures vertically spaced apart along a second end of said second thermal plate; 
an inlet aperture located at a proximal end of said housing; an exhaust aperture located at a distal end of said housing; a first channel located between the first thermal plate and the rear surface of the first electronic display; a second channel located between the second thermal plate and the rear surface of the second electronic display; and 























one of more fans configured to, when activated, force ambient air through said inlet aperture, each of the first sets of apertures in said first and second thermal plates, each of said first and second channels, each of the second sets of apertures in said first and second thermal plates, and said exhaust aperture.

1. A display assembly for mounting to a roof of a vehicle comprising: a housing adapted to be mounted to the roof of the vehicle, said housing defining at least a bottom wall, a front wall, and a rear wall; a first and second electronic display positioned in a back to back arrangement within the housing, wherein each of said first and second electronic displays has a front surface and a rear surface; a first and second transparent panel, wherein each of said first and second transparent panels are positioned in front of the front surface of one of the first and second electronic displays; a first and second thermal plate, wherein each of said first and second thermal plates are positioned behind the rear surface of one of the first and second electronic displays; 
an open loop pathway comprising: an inlet aperture located in the housing for ingesting ambient air; a first and second open loop channel, 

wherein each of the first and second open loop channels are located between one of the first and second thermal plates, respectively, and the rear surface of one of the first and second electronic displays, respectively; a number of entrance apertures located on each of the first and second thermal plates, wherein each of said entrance apertures are configured to permit gaseous communication between the inlet aperture and the first and second open loop channels, respectively; an exhaust aperture located in the housing for exhausting ambient air; a number of exit apertures located on each of the first and second thermal plates, wherein each of said exit apertures are configured to permit gaseous communication between the exhaust aperture and the first and second open loop channels, respectively; and one or more open loop fans positioned vertically along said rear wall of said housing between each of the number of exit apertures and the exhaust aperture; wherein the one or more open loop fans, when operated, are configured to pull a flow of ambient air through said inlet aperture, split said flow after entering the inlet aperture such that a portion of said flow travels through each of said entrance apertures and each of said first and second open loop channels, through each of said number of exit apertures, and rejoin said split flow, after exiting each of said exit apertures, prior to pushing the flow through said exhaust aperture to exhaust said flow; and a closed loop pathway comprising: a first and second closed loop channel, wherein each of said first and second closed loop channels are located between one of the first and second transparent panels, respectively, and one of the first and second electronic displays, respectively; a sealed electronics compartment defined by the first and second thermal plates, wherein the sealed electronics compartment is configured to permit gaseous communication with each of the first and second closed loop channels, and wherein said sealed electronics compartment defines a plenum which accepts only circulating gas; and a plurality of closed loop fans spaced apart between said first and second electronic displays and along a bottom wall of said housing; wherein said plurality of closed loop fans are configured to circulate circulating gas vertically through said first and second closed loop channels and the sealed electronics compartment; a number of electronic components placed within the sealed electronics compartment, wherein said number of electronic components are selected from the group consisting of: power modules, video players, electronic data storage devices, microprocessors, wireless transmitters/receivers, and timing and control boards.3. The display assembly of claim 1, further comprising: a number of feet attached to said housing, wherein each of said feet has a lower surface which is configured to contact, and substantially match the pitch of, an upper surface of the roof of the vehicle.
10. A rooftop mounted display assembly comprising: a housing adapted for mounting to a roof of a vehicle; one or more feet extending from said housing to the roof of the vehicle;a first and second electronic display located at the housing in an opposing arrangement; a first thermal plate positioned behind a rear surface of the first electronic display; a second thermal plate positioned behind a rear surface of the second electronic display; an open loop pathway for ambient air comprising: an inlet aperture located at a first end of said housing for ingesting ambient air; 
a first open loop channel located between the first thermal plate and the rear surface of the first electronic display; a second open loop channel located between the second thermal plate and the rear surface of the second electronic display; a first set of entrance apertures located at a first end of the first thermal plate and configured to provide fluid communication between the inlet aperture and the first open loop channel; a second set of entrance apertures located at a first end of the second thermal plate and configured to provide fluid communication between the inlet aperture and the second open loop channel; an exhaust aperture located at a second end of said housing for exhausting ambient air; a first set of exit apertures located at a second end of the first thermal plate and configured to provide fluid communication between the first open loop channel and the exhaust aperture;a second set of exit apertures located at a second end of the second thermal plate and configured to provide fluid communication between the second open loop channel and the exhaust aperture; and one or more open loop fans configured to, when activated, cause ambient air to travel through said inlet aperture, each of said first and second set of entrance apertures, each of said first and second open loop channels, each of said first and second set of exit apertures, and said exhaust aperture; and an electronics compartment located between the first and second thermal plates and configured to receive a flow of substantially particulate-free air.

















11. The rooftop mounted display assembly of claim 10 further comprising: electronic components for operating said first and second electronic displays. 
2. The display assembly of claim 1, wherein: at least some of the number of electronic components are mounted to a rear surface of at least one of the first and second thermal plates.
11.electronic components mounted to a rear surface of one or more of said first and second thermal plates. 
6. The display assembly of claim 5, wherein: each of said number of entrance apertures are positioned outside of the sealed electronics compartment; and each of said number of exit apertures are positioned outside of the sealed electronics compartment.
12.The rooftop mounted display assembly of claim 11 wherein: said first set of entrance apertures, said first set of exit apertures, said second set of entrance apertures, and said second set of exit apertures are located outside of, and fluidly sealed from, said electronics compartment.  

5. The display assembly of claim 4, wherein: each of the number of entrance apertures are vertically spaced apart; and each of the number of exit apertures are vertically spaced apart.
13. The rooftop mounted display assembly of claim 12 wherein: said first set of entrance apertures are vertically aligned and spaced apart; said first set of exit apertures are vertically aligned and spaced apart; said second set of entrance apertures are vertically aligned and spaced apart; and said second set of exit apertures are vertically aligned and spaced apart.  

1.  A display assembly for mounting to a roof of a vehicle comprising: a first and second transparent panel, wherein each of said first and second transparent panels are positioned in front of the front surface of one of the first and second electronic displays; and a closed loop pathway comprising: a first and second closed loop channel, wherein each of said first and second closed loop channels are located between one of the first and second transparent panels, respectively, and one of the first and second electronic displays, respectively; a sealed electronics compartment defined by the first and second thermal plates.
14. The rooftop mounted display assembly of claim 13 further comprising: a first cover layer located in front of said first electronic display; a second cover layer located in front of said second electronic display; a first closed loop channel located between said first cover layer and said first electronic display; a second closed loop channel located between said second cover layer and said second electronic display; and a closed loop pathway comprising said first closed loop channel, said second closed loop channel, and said electronic compartment.  


15. The rooftop mounted display assembly of claim 14 wherein: said first electronic display comprises a first layer of liquid crystals and a first backlight; said second electronic display comprises a second layer of liquid crystals and a second backlight; said first open loop channel extends along a rear surface of the first backlight; and said second open loop channel extends along a rear surface of the second backlight.  

5. The display assembly of claim 4, wherein: each of the number of entrance apertures are vertically spaced apart; and each of the number of exit apertures are vertically spaced apart.6. The display assembly of claim 5, wherein: each of said number of entrance apertures are positioned outside of the sealed electronics compartment; and each of said number of exit apertures are positioned outside of the sealed electronics compartment.
16.The rooftop mounted display assembly of claim 10 wherein: each of the first set of entrance apertures are vertically aligned, spaced apart from one another, and located outside of, but adjacent to, the electronics compartment; each of the second set of entrance apertures are vertically aligned and spaced apart from one another, and located outside of, but adjacent to, the electronics compartment; each of the first set of exit apertures are vertically aligned and spaced apart from one another, and located outside of, but adjacent to, the electronics compartment; and each of the second set of exit apertures are vertically aligned and spaced apart from one another, and located outside of, but adjacent to, the electronics compartment.

1. A display assembly for mounting to a roof of a vehicle comprising: a housing adapted to be mounted to the roof of the vehicle, said housing defining at least a bottom wall, a front wall, and a rear wall; a first and second electronic display positioned in a back to back arrangement within the housing, wherein each of said first and second electronic displays has a front surface and a rear surface; a first and second transparent panel, wherein each of said first and second transparent panels are positioned in front of the front surface of one of the first and second electronic displays; a first and second thermal plate, wherein each of said first and second thermal plates are positioned behind the rear surface of one of the first and second electronic displays; an open loop pathway comprising: an inlet aperture located in the housing for ingesting ambient air; a first and second open loop channel, wherein each of the first and second open loop channels are located between one of the first and second thermal plates, respectively, and the rear surface of one of the first and second electronic displays, respectively; a number of entrance apertures located on each of the first and second thermal plates, wherein each of said entrance apertures are configured to permit gaseous communication between the inlet aperture and the first and second open loop channels, respectively; an exhaust aperture located in the housing for exhausting ambient air; a number of exit apertures located on each of the first and second thermal plates, wherein each of said exit apertures are configured to permit gaseous communication between the exhaust aperture and the first and second open loop channels, respectively; and one or more open loop fans positioned vertically along said rear wall of said housing between each of the number of exit apertures and the exhaust aperture; wherein the one or more open loop fans, when operated, are configured to pull a flow of ambient air through said inlet aperture, split said flow after entering the inlet aperture such that a portion of said flow travels through each of said entrance apertures and each of said first and second open loop channels, through each of said number of exit apertures, and rejoin said split flow, after exiting each of said exit apertures, prior to pushing the flow through said exhaust aperture to exhaust said flow; and a closed loop pathway comprising: a first and second closed loop channel, wherein each of said first and second closed loop channels are located between one of the first and second transparent panels, respectively, and one of the first and second electronic displays, respectively; a sealed electronics compartment defined by the first and second thermal plates, wherein the sealed electronics compartment is configured to permit gaseous communication with each of the first and second closed loop channels, and wherein said sealed electronics compartment defines a plenum which accepts only circulating gas; and a plurality of closed loop fans spaced apart between said first and second electronic displays and along a bottom wall of said housing; wherein said plurality of closed loop fans are configured to circulate circulating gas vertically through said first and second closed loop channels and the sealed electronics compartment; a number of electronic components placed within the sealed electronics compartment, wherein said number of electronic components are selected from the group consisting of: power modules, video players, electronic data storage devices, microprocessors, wireless transmitters/receivers, and timing and control boards.
17.A rooftop mounted display assembly comprising: a housing adapted for mounting to a roof of a vehicle; a first and second electronic display located at the housing in a back to back arrangement; a first thermal plate positioned adjacent to a rear surface of the first electronic display and comprising a first set of apertures spaced apart from one another vertically along a first end of said first thermal plate and a second set of apertures spaced apart from one another vertically along a second, opposing end of said first thermal plate; a second thermal plate positioned adjacent to a rear surface of the second electronic display and comprising a first set of apertures spaced apart from one another vertically along a first end of said second thermal plate and a second set of apertures spaced apart from one another vertically along a second, opposing end of said second thermal plate; an inlet aperture located at a proximal end of said housing; an exhaust aperture located at a distal end of said housing; one or more channels located between the thermal plates and the electronic displays and in fluid communication with said inlet aperture and said exhaust aperture by way of the apertures in the thermal plates; 




one of more fans configured to, when activated, draw ambient air through said inlet aperture, each of the apertures in said thermal plates, each of said channels, and said exhaust aperture; and 
an electronics compartment located between the first and second thermal plates configured to maintain a flow of substantially particulate-free air; wherein each of said apertures in said thermal plates are located outside of, but adjacent to, said electronics compartment.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,820,445 (reference patent). Claim 1 of the reference patent recites all of the limitations of claim 1 of the instant application, except for 	“the first thermal plate comprising a first set of apertures vertically spaced apart along a first end of said first thermal plate and a second set of apertures vertically spaced apart along a second end of said first thermal plate; 	the second thermal plate comprising a first set apertures vertically spaced apart along a first end of said second thermal plate and a second set of apertures vertically spaced apart along a second end of said second thermal plate;	an inlet aperture located at a proximal end of said housing;	an exhaust aperture located at a distal end of said housing” 	However, Dunn (US 2013/0279154) discloses	a first thermal plate (‘first thermal plate’ in the labeled fig. 3A version 1 and labeled fig. 3C below) comprising a first set of apertures (‘top aperture of the first end of the first thermal plate’ in the labeled fig. 3A version 1 and the ‘bottom aperture of the first thermal plate’ of the labeled fig. 3B version 1 that is directly below it) vertically spaced apart (fig. 3A, 3B) along a first end of said first thermal plate (‘first end of the first thermal plate’ in the labeled fig. 3A version 1) and a second set of apertures (‘top aperture of the second end of the first thermal plate’ in the labeled fig. 3A version 1 and the ‘bottom aperture of the first thermal plate’ of the labeled fig. 3B version 1 that is directly below it) vertically spaced apart (fig. 3A, 3B) along a second end of said first thermal plate (‘second end of the first thermal plate’ in the labeled fig. 3A version 1);	a second thermal plate (‘second thermal plate’ in the labeled fig. 3A version 2 and labeled fig. 3C below) comprising a first set apertures (‘top aperture of the first end of the second thermal plate’ in the labeled fig. 3A version 2 and the ‘bottom aperture of the second thermal plate’ of the labeled fig. 3B version 2 that is directly below it) vertically spaced apart (fig. 3A, 3B) along a first end of said second thermal plate (‘first end of the second thermal plate’ in the labeled fig. 3A version 2) and a second set of apertures (‘top aperture of the second end of the second thermal plate’ in the labeled fig. 3A version 2 and the ‘bottom aperture of the second thermal plate’ of the labeled fig. 3B version 2 that is directly below it) vertically spaced apart (fig. 3A, 3B) along a second end of said second thermal plate (‘second end of the second thermal plate’ in the labeled fig. 3A version 2);	an inlet aperture (the 179’s in fig. 1) located at a proximal end of said housing (these inlets are located at the top end of housing 70; this top end is considered the proximal end since this is the point where air originates or comes from);	an exhaust aperture (the fans 60 and 245 are exhaust fans, which means they must be above exhaust apertures that exhausts air 145, otherwise 145 would have nowhere to go and fans 60 and 245 would not function) located at a distal end of said housing (bottom end of housing 70; this bottom end is considered the distal end since this point is located away from the proximal end).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the first thermal plate comprising a first set of apertures vertically spaced apart along a first end of said first thermal plate and a second set of apertures vertically spaced apart along a second end of said first thermal plate; the second thermal plate comprising a first set apertures vertically spaced apart along a first end of said second thermal plate and a second set of apertures vertically spaced apart along a second end of said second thermal plate; an inlet aperture located at a proximal end of said housing; an exhaust aperture located at a distal end of said housing as taught by Dunn, in order to allow air to flow into and out of the first channel and second channel to remove heat from first and second thermal plates. 	Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 of U.S. Patent No. 10,820,445 (reference patent). Claims 1-3, 5, 6 of the reference patent recites all of the limitations of claims 10-16 of the instant application, except for 	“an inlet aperture located at a first end of said housing for ingesting ambient air;	a first set of entrance apertures located at a first end of the first thermal plate;	a second set of entrance apertures located at a first end of the second thermal plate;	an exhaust aperture located at a second end of said housing for exhausting ambient air; 
a first set of exit apertures located at a second end of the first thermal plate;	a second set of exit apertures located at a second end of the second thermal plate; and 	an electronics compartment located between the first and second thermal plates and configured to receive a flow of substantially particulate-free air; 	wherein: said first electronic display comprises a first layer of liquid crystals and a first backlight; said second electronic display comprises a second layer of liquid crystals and a second backlight; said first open loop channel extends along a rear surface of the first backlight; and said second open loop channel extends along a rear surface of the second backlight; 	each of the first and second sets of entrance apertures are located outside of, but adjacent to, the electronics compartment; each of the first and second set of exit apertures are located outside of, but adjacent to, the electronics compartment” 	However, Dunn (US 2013/0279154) discloses	an inlet aperture (the 179’s in fig. 1) located at a first end of said housing (these inlets are located at the top end of housing 70) for ingesting ambient air (145 in fig. 1);	a first set of entrance apertures located at a first end of the first thermal plate (‘top apertures of the first end of the first thermal plate’ in the labeled fig. 3A version 4 below);	a second set of entrance apertures located at a first end of the second thermal plate (‘top apertures of the first end of the second thermal plate’ in the labeled fig. 3A version 3 below); 	an exhaust aperture (the fans 60 and 245 are exhaust fans, which means they must be above exhaust apertures that exhausts air 145, otherwise 145 would have nowhere to go and fans 60 and 245 would not function) located at a second end of said housing for exhausting ambient air (bottom end of housing 70 for exhausting ambient air in fig. 1); 
a first set of exit apertures located at a second end of the first thermal plate (the exit apertures are located at a bottom end of the first thermal plate directly below the ‘top apertures of the first end of the first thermal plate’ in the labeled fig. 3A version 4; these exit apertures are similar to the ‘bottom aperture of the first thermal plate’ in the labeled fig. 3B);	a second set of exit apertures located at a second end of the second thermal plate (the exit apertures are located at a bottom end of the second thermal plate directly below the ‘top apertures of the first end of the second thermal plate’ in the labeled fig. 3A version 3; these exit apertures are similar to the ‘bottom aperture of the second thermal plate’ in the labeled fig. 3B); and 	an electronics compartment (41 in fig. 2C; para. 0024) located between the first and second thermal plates (‘first thermal plate’ and ‘second thermal plate’ in the labeled fig. 3A version 3, 4 and the labeled fig. 3C) and configured to receive a flow of substantially particulate-free air (41 has the circulating gas flowing through it according to para. 0024, this circulating gas is substantially free of particulates according to para. 0030);	wherein: said first electronic display comprises a first layer of liquid crystals (the top 85 is an LCD; para. 0032) and a first backlight (the top 140 in fig. 3C; para. 0032); said second electronic display comprises a second layer of liquid crystals (the bottom 85 is an LCD; para. 0032) and a second backlight (the bottom 140 in fig. 3C; para. 0032); said first open loop channel extends along a rear surface of the first backlight (the 46’s that the ‘top apertures of the first end of the first thermal plate’ open into in the labeled fig. 3A version 4 extends along the back surface of the right 140 in fig. 3A); and said second open loop channel extends along a rear surface of the second backlight (the 46’s that the ‘top apertures of the first end of the second thermal plate’ open into in the labeled fig. 3A version 3 extends along the back surface of the left 140 in fig. 3A);  	the first and second sets of entrance apertures are located outside of, but adjacent to, the electronics compartment (these top apertures are located outside of, but near 41, fig. 3A, 3C); each of the first and second set of exit apertures are located outside of, but adjacent to, the electronics compartment (these bottom apertures are located outside of, but near 41, fig. 3A, 3C). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein an inlet aperture located at a first end of said housing for ingesting ambient air; wherein a first set of entrance apertures located at a first end of the first thermal plate; a second set of entrance apertures located at a first end of the second thermal plate; an exhaust aperture located at a second end of said housing for exhausting ambient air; a first set of exit apertures located at a second end of the first thermal plate; a second set of exit apertures located at a second end of the second thermal plate; and an electronics compartment located between the first and second thermal plates and configured to receive a flow of substantially particulate-free air; wherein: said first electronic display comprises a first layer of liquid crystals and a first backlight; said second electronic display comprises a second layer of liquid crystals and a second backlight; said first open loop channel extends along a rear surface of the first backlight; and said second open loop channel extends along a rear surface of the second backlight; the first and second sets of entrance apertures are located outside of, but adjacent to, the electronics compartment; each of the first and second set of exit apertures are located outside of, but adjacent to, the electronics compartment as taught by Dunn, in order to allow air to flow into and out of the first open loop channel and second open loop channel to remove heat from first and second thermal plates and also to have displays that are well lit and properly cooled to prevent overheating. 	Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,820,445 (reference patent). Claim 1 of the reference patent recites all of the limitations of claim 17 of the instant application, except for 	“a first thermal plate positioned adjacent to a rear surface of the first electronic display and comprising a first set of apertures spaced apart from one another vertically along a first end of said first thermal plate and a second set of apertures spaced apart from one another vertically along a second, opposing end of said first thermal plate; 	a second thermal plate positioned adjacent to a rear surface of the second electronic display and comprising a first set of apertures spaced apart from one another vertically along a first end of said second thermal plate and a second set of apertures spaced apart from one another vertically along a second, opposing end of said second thermal plate; 	the inlet aperture located at a proximal end of said housing; 	the exhaust aperture located at a distal end of said housing;	an electronics compartment located between the first and second thermal plates configured to maintain a flow of substantially particulate-free air; wherein each of said apertures in said thermal plates are located outside of, but adjacent to, said electronics compartment” 	However, Dunn (US 2013/0279154) discloses	a first thermal plate (‘first thermal plate’ in the labeled fig. 3A version 1 and labeled fig. 3C below) positioned adjacent to a rear surface of the first electronic display (the ‘first thermal plate’ is positioned near the back surface of the right 85 in fig. 3A; para. 0016) and comprising	a first set of apertures (‘top aperture of the first end of the first thermal plate’ in the labeled fig. 3A version 1 and the ‘bottom aperture of the first thermal plate’ of the labeled fig. 3B version 1 that is directly below it) spaced apart from one another vertically (fig. 3A, 3B) along a first end of said first thermal plate (‘first end of the first thermal plate’ in the labeled fig. 3A version 1) and	a second set of apertures  (‘top aperture of the second end of the first thermal plate’ in the labeled fig. 3A version 1 and the ‘bottom aperture of the first thermal plate’ of the labeled fig. 3B version 1 that is directly below it) spaced apart from one another vertically (fig. 3A, 3B) along a second, opposing end of said first thermal plate (‘second end of the first thermal plate’ in the labeled fig. 3A version 1); 	a second thermal plate (‘second thermal plate’ in the labeled fig. 3A version 2 below and labeled fig. 3C below) positioned adjacent to a rear surface of the second electronic display (the ‘second thermal plate’ is positioned near the back surface of the left 85 in fig. 3A; para. 0016) and comprising 	a first set of apertures (‘top aperture of the first end of the second thermal plate’ in the labeled fig. 3A version 2 and the ‘bottom aperture of the second thermal plate’ of the labeled fig. 3B version 2 that is directly below it) spaced apart (fig. 3A, 3B) from one another vertically along a first end of said second thermal plate (‘first end of the second thermal plate’ in the labeled fig. 3A version 2) and 	a second set of apertures (‘top aperture of the second end of the second thermal plate’ in the labeled fig. 3A version 2 and the ‘bottom aperture of the second thermal plate’ of the labeled fig. 3B version 2 that is directly below it) spaced apart from one another vertically (fig. 3A, 3B) along a second, opposing end of said second thermal plate (‘second end of the second thermal plate’ in the labeled fig. 3A version 2);	the inlet aperture (the 179’s in fig. 1) located at a proximal end of said housing (these inlets are located at the top end of housing 70; this top end is considered the proximal end since this is the point where air originates or comes from); 	the exhaust aperture (the fans 60 and 245 are exhaust fans, which means they must be above exhaust apertures that exhausts air 145, otherwise 145 would have nowhere to go and fans 60 and 245 would not function) located at a distal end of said housing (bottom end of housing 70; this bottom end is considered the distal end since this point is located away from the proximal end);	an electronics compartment (41 in fig. 3C; para. 0024) located between the first and second thermal plates (‘first thermal plate’ and ‘second thermal plate’ in the labeled fig. 3A version 3, 4 and the labeled fig. 3C) and configured to maintain a flow of substantially particulate-free air (41 has the circulating gas flowing through it according to para. 0024, this circulating gas is substantially free of particulates according to para. 0030 and 41 also has fan assembly 50 which maintains the flow of this circulating gas); wherein each of said apertures in said thermal plates are located outside of, but adjacent to, said electronics compartment (the apertures of the thermal plates are located outside of, but adjacent to the electronics compartment 41 in fig. 3A-3C).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein a first thermal plate positioned adjacent to a rear surface of the first electronic display and comprising a first set of apertures spaced apart from one another vertically along a first end of said first thermal plate and a second set of apertures spaced apart from one another vertically along a second, opposing end of said first thermal plate; a second thermal plate positioned adjacent to a rear surface of the second electronic display and comprising a first set of apertures spaced apart from one another vertically along a first end of said second thermal plate and a second set of apertures spaced apart from one another vertically along a second, opposing end of said second thermal plate; the inlet aperture located at a proximal end of said housing; the exhaust aperture located at a distal end of said housing; an electronics compartment located between the first and second thermal plates and configured to maintain a flow of substantially particulate-free air; wherein each of said apertures in said thermal plates are located outside of, but adjacent to, said electronics compartment as taught by Dunn, in order to allow air to flow into and out of the channels to remove heat from first and second thermal plates. 	Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on September 30, 2020, the one IDS on April 27, 2021, and the one IDS on March 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:	“a first and second electronic display” in line 3 should be changed to “a first electronic display and a second electronic display”,	“a first set apertures” in line 9 should be changed to “a first set of apertures”,	“a first set apertures” in line 9 should be renamed to avoid confusion with “a first set of apertures” in line 5, furthermore “the first sets of apertures” in the 3rd to last line needs to be fixed accordingly,	“a second set of apertures” in line 10 should be renamed to avoid confusion with “a second set of apertures” in line 6, furthermore “the second sets of apertures” in the 2nd to last line needs to be fixed accordingly. 	Appropriate correction is required.
Claim 2 is objected to because of the following informalities: 	“the ingested ambient air” in the line 5 should be changed to “the ambient air”,	“said first end of said first and second thermal plates” in lines 6, 7 should be changed to “said first end of said first thermal plate and said first end of said second thermal plate” because the original wording implies the first and second thermal plates have the same first end, which is not necessarily what is intended,	“said second end of said first and second thermal plates” in line 8 should be changed to “said second end of said first thermal plate and said second end of said second thermal plate” because the original wording implies the first and second thermal plates have the same second end, which is not necessarily what is intended.	Appropriate correction is required.
Claim 4 is objected to because of the following informalities: 	“said first and second electronic display” in line 2 should be changed to “said first and second electronic displays”. 	Appropriate correction is required.
Claim 10 is objected to because of the following informalities:	“a first and second electronic display” in line 4 should be changed to “a first electronic display and a second electronic display”,	“ingesting ambient air” in lines 10, 11 should be changed to “ingesting the ambient air”,	“exhausting ambient air” in line 23 should be changed to “exhausting the ambient air”,	“ambient air” in 6th and 5th to last line should be changed to “the ambient air”,	Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 	“said electronic compartment” in the last line should be changed to “said electronics compartment”. 	Appropriate correction is required.
Claim 17 is objected to because of the following informalities:	“a first and second electronic display” in line 3 should be changed to “a first electronic display and a second electronic display”, 	“a first set apertures” in line 10 should be renamed to avoid confusion with “a first set of apertures” in line 6,	“a second set of apertures” in line 11 should be renamed to avoid confusion with “a second set of apertures” in line 7, 	Appropriate correction is required.
Claim 18 is objected to because of the following informalities:	“ambient air” in line 3 should be changed to “the ambient air”,	“ingested and exhausted ambient air” in the line 5 should be changed to “the ambient air”,	“said apertures” in line 7 needs to be fixed because it is unclear if it refers the inlet aperture, the exhaust aperture or the first and second sets of apertures. 	Appropriate correction is required.
Claim 19 is objected to because of the following informalities: 	“said electronic compartment” should be changed to “said electronics compartment”. 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2013/0279154) in view of Fahs (US 5,132,666). Re claim 1:	Dunn discloses a display assembly (everything in fig. 3A along with the housing 70 of fig. 1; para. 0017, 0019, 0031) comprising: 	a housing (70 in fig. 1; para. 0017, 0021); 	a first and second electronic display (the right 85 and the left 85 in fig. 3A, 3B; para. 0031, 0032) located at the housing (fig. 1);	a first thermal plate (‘first thermal plate’ in the labeled fig. 3A version 1 and labeled fig. 3C below) positioned behind a rear surface of the first electronic display (the back surface of the right 85 in fig. 3A; para. 0016) and comprisinga first set of apertures (‘top aperture of the first end of the first thermal plate’ in the labeled fig. 3A version 1 and the ‘bottom aperture of the first thermal plate’ of the labeled fig. 3B version 1 that is directly below it) vertically spaced apart (fig. 3A, 3B) along a first end of said first thermal plate (‘first end of the first thermal plate’ in the labeled fig. 3A version 1) and a second set of apertures (‘top aperture of the second end of the first thermal plate’ in the labeled fig. 3A version 1 and the ‘bottom aperture of the first thermal plate’ of the labeled fig. 3B version 1 that is directly below it) vertically spaced apart (fig. 3A, 3B) along a second end of said first thermal plate (‘second end of the first thermal plate’ in the labeled fig. 3A version 1);
    PNG
    media_image1.png
    859
    1214
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    566
    995
    media_image2.png
    Greyscale
	a second thermal plate (‘second thermal plate’ in the labeled fig. 3A version 2 and labeled fig. 3C below) positioned behind a rear surface of the second electronic display (the back surface of the left 85 in fig. 3A; para. 0016) and comprising a first set apertures (‘top aperture of the first end of the second thermal plate’ in the labeled fig. 3A version 2 and the ‘bottom aperture of the second thermal plate’ of the labeled fig. 3B version 2 that is directly below it) vertically spaced apart (fig. 3A, 3B) along a first end of said second thermal plate (‘first end of the second thermal plate’ in the labeled fig. 3A version 2) and a second set of apertures (‘top aperture of the second end of the second thermal plate’ in the labeled fig. 3A version 2 and the ‘bottom aperture of the second thermal plate’ of the labeled fig. 3B version 2 that is directly below it) vertically spaced apart (fig. 3A, 3B) along a second end of said second thermal plate (‘second end of the second thermal plate’ in the labeled fig. 3A version 2);
    PNG
    media_image3.png
    833
    1124
    media_image3.png
    Greyscale
	an inlet aperture (the 179’s in fig. 1) located at a proximal end of said housing (these inlets are located at the top end of housing 70; this top end is considered the proximal end since this is the point where air originates or comes from);	an exhaust aperture (the fans 60 and 245 are exhaust fans in fig. 1, which means they must be above exhaust apertures that exhausts air 145, otherwise 145 would have nowhere to go and fans 60 and 245 would not function) located at a distal end of said housing (bottom end of housing 70 in fig. 1; this bottom end is considered the distal end since this point is located away from the proximal end);	a first channel (the 46’s that the ‘top aperture of the first end of the second thermal plate’ and the ‘top aperture of the second end of the second thermal plate’ open into in the labeled fig. 3A version 2; para. 0021) located between the first thermal plate (‘first thermal plate’ in the labeled fig. 3A version 1) and the rear surface of the first electronic display (the back surface of the right 85 in fig. 3A; para. 0016);
	a second channel (the 46’s that the ‘top aperture of the first end of the first thermal plate’ and the ‘top aperture of the second end of the first thermal plate’ open into in the labeled fig. 3A version 1; para. 0021) located between the second thermal plate (‘second thermal plate’ in the labeled fig. 3A version 2) and the rear surface of the second electronic display (the back surface of the left 85 in fig. 3A; para. 0016); and	one of more fans (60 and 245 in fig. 1; para. 0017, 0018) configured to, when activated, force ambient air (145 in fig. 3A, 3B; para. 0021) through said inlet aperture (fig. 1), each of the first sets of apertures in said first and second thermal plates (fig. 3A, 3B), each of said first and second channels (fig. 3A, 3B), each of the second sets of apertures in said first and second thermal plates (fig. 3A, 3B), and said exhaust aperture (fig. 1).	Dunn does not explicitly disclose the display assembly is a rooftop mounted display assembly; the housing adapted for mounting to a roof of a vehicle.	Fahs discloses the display assembly is a rooftop mounted display assembly (10 in fig. 1, 3; col. 2, lines 60-62); the housing adapted for mounting to a roof of a vehicle (housing of 10 is adapted to be mounted to vehicle 30 in fig. 3).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Dunn wherein the display assembly is a rooftop mounted display assembly; the housing adapted for mounting to a roof of a vehicle as taught by Fahs, in order to allow advertisements to be displayed at the top of vehicles.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 9:	Dunn does not explicitly disclose further comprising:	one or more feet extending from said housing to the roof of the vehicle, wherein each of said feet are configured to match a pitch of a section of said roof.	Fahs discloses one or more feet (15 in fig. 1, 4; col. 3, lines 20-30 states that there are two 15’s) extending from said housing (housing of 10 in fig. 1) to the roof of the vehicle (roof of 30 in fig. 3), wherein each of said feet are configured to match a pitch of a section of said roof (15 has a slope that substantially matches slope of the roof of 30 in fig. 3).	Thus it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the display assembly of Dunn further comprising: one or more feet extending from said housing to the roof of the vehicle, wherein each of said feet are configured to match a pitch of a section of said roof as taught by Fahs, in order to firmly attach the display assembly to the roof of the vehicle to ensure that the display assembly does not get disengaged even when the vehicle is in motion.Re claim 10:	Dunn discloses a display assembly (everything in fig. 3A along with the housing 70 of fig. 1; para. 0017, 0019, 0031) comprising: 	a housing (70 in fig. 1; para. 0017, 0021);	a first and second electronic display (the right 85 and the left 85 in fig. 3A, 3B; para. 0031, 0032) located at the housing in an opposing arrangement (fig. 3A, 3B);	a first thermal plate (‘first thermal plate’ in the labeled fig. 3A version 4 below and labeled fig. 3C above) positioned behind a rear surface of the first electronic display (the back surface of the right 85 in fig. 3A; para. 0016);	a second thermal plate (‘second thermal plate’ in the labeled fig. 3A version 3 below and labeled fig. 3C above) positioned behind a rear surface of the second electronic display (the back surface of the left 85 in fig. 3A; para. 0016);	an open loop pathway (179, ‘top apertures’, 46’s, ‘bottom apertures’, exhaust apertures below 60 and 245; fig. 1, 3A-3C) for ambient air (145 in fig. 3A, 3B; para. 0021) comprising:	an inlet aperture (the 179’s in fig. 1) located at a first end of said housing for ingesting ambient air (these inlets are located at a first end of housing 70 for ingesting ambient air); 	a first open loop channel (the 46’s that the ‘top apertures of the first end of the first thermal plate’ open into in the labeled fig. 3A version 4; para. 0021) located between the first thermal plate (‘first thermal plate’ in the labeled fig. 3A version 4) and the rear surface of the first electronic display (the back surface of the right 85 in fig. 3A; para. 0016);	a second open loop channel (the 46’s that the ‘top apertures of the first end the second thermal plate’ open into in the labeled fig. 3A version 3; para. 0021) located between the second thermal plate (‘second thermal plate’ in the labeled fig. 3A version 3) and the rear surface of the second electronic display (the back surface of the left 85 in fig. 3A; para. 0016); 	a first set of entrance apertures located at a first end of the first thermal plate (‘top apertures of the first end of the first thermal plate’ in the labeled fig. 3A version 4) and configured to provide fluid communication between the inlet aperture and the first open loop channel (these apertures provide fluid communication between inlet aperture 179’s and the 46’s that the ‘top apertures of the first end of the first thermal plate’ open into in the labeled fig. 3A version 4);
    PNG
    media_image4.png
    858
    1120
    media_image4.png
    Greyscale
	a second set of entrance apertures located at a first end of the second thermal plate (‘top apertures of the first end of the second thermal plate’ in the labeled fig. 3A version 3) and configured to provide fluid communication between the inlet aperture and the second open loop channel (these apertures provide fluid communication between inlet aperture 179’s and the 46’s that the ‘top apertures of the first end the second thermal plate’ open into in the labeled fig. 3A version 3);
    PNG
    media_image5.png
    833
    1124
    media_image5.png
    Greyscale
	an exhaust aperture (the fans 60 and 245 are exhaust fans, which means they must be above exhaust apertures that exhausts air 145, otherwise 145 would have nowhere to go and fans 60 and 245 would not function) located at a second end of said housing for exhausting ambient air (bottom end of housing 70 for exhausting ambient air in fig. 1);		a first set of exit apertures located at a second end of the first thermal plate (the exit apertures are located at a bottom end of the first thermal plate directly below the ‘top apertures of the first end of the first thermal plate’ in the labeled fig. 3A version 4; these exit apertures are similar to the ‘bottom aperture of the first thermal plate’ in the labeled fig. 3B version 4) and configured to provide fluid communication between the first open loop channel and the exhaust aperture (these exit apertures provide fluid communication between the first open loop channel mentioned above and the exhaust aperture below 60 and 245 in fig. 1); 	a second set of exit apertures located at a second end of the second thermal plate (the exit apertures are located at a bottom end of the second thermal plate directly below the ‘top apertures of the first end of the second thermal plate’ in the labeled fig. 3A version 3; these exit apertures are similar to the ‘bottom aperture of the second thermal plate’ in the labeled fig. 3B version 3) and configured to provide fluid communication between the second open loop channel and the exhaust aperture (these exit apertures provide fluid communication between the second open loop channel mentioned above and the exhaust aperture below 60 and 245 in fig. 1); and 	one or more open loop fans (60 and 245 in fig. 1; para. 0017, 0018) configured to, when activated, cause ambient air (145 in fig. 3A, 3B; para. 0021) to travel through said inlet aperture (fig. 1), each of said first and second set of entrance apertures (fig. 3A, 3B), each of said first and second open loop channels (fig. 3A, 3B), each of said first and second set of exit apertures (fig. 3A, 3B), and said exhaust aperture (fig. 1); and 	an electronics compartment (41 in fig. 3C; para. 0024) located between the first and second thermal plates (‘first thermal plate’ and ‘second thermal plate’ in the labeled fig. 3A version 3, 4 and the labeled fig. 3C) configured to receive a flow of substantially particulate-free air (41 has the circulating gas flowing through it according to para. 0024, this circulating gas is substantially free of particulates according to para. 0030).	Dunn does not explicitly disclose the display assembly is a rooftop mounted display assembly; the housing adapted for mounting to a roof of a vehicle; one or more feet extending from said housing to the roof of the vehicle.	Fahs discloses the display assembly is a rooftop mounted display assembly (10 in fig. 1, 3; col. 2, lines 60-62); the housing adapted for mounting to a roof of a vehicle (housing of 10 is adapted to be mounted to vehicle 30 in fig. 3); one or more feet (15 in fig. 1, 4; col. 3, lines 20-30 states that there are two 15’s) extending from said housing (housing of 10 in fig. 1) to the roof of the vehicle (roof of 30 in fig. 3).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Dunn the display assembly is a rooftop mounted display assembly; the housing adapted for mounting to a roof of a vehicle; one or more feet extending from said housing to the roof of the vehicle as taught by Fahs, in order to allow advertisements to be displayed at the top of vehicles and in order to firmly attach the display assembly to the roof of the vehicle to ensure that the display assembly does not get disengaged even when the vehicle is in motion.Re claim 11:
	The modified Dunn discloses further comprising: 	electronic components (‘electronic components’ in para. 0024) for operating said first and second electronic displays (the 85’s in fig. 3C) mounted to a rear surface of one or more of said first and second thermal plates (the bottom 85 is mounted to ‘a rear surface of the first thermal plate’ and the top 85 is mounted to ‘a rear surface of the second thermal plate’ in the labeled fig. 3C below).

    PNG
    media_image6.png
    629
    945
    media_image6.png
    Greyscale

Re claim 12:	The rooftop mounted display assembly of claim 11 wherein: 	said first set of entrance apertures, said first set of exit apertures, said second set of entrance apertures, and said second set of exit apertures are located outside of, and fluidly sealed from, said electronics compartment (ambient gas does not mix with circulating gas the according to para. 0026 and since ambient gas flows through these apertures and the circulating gas flows through the electronics compartment 41, therefore these entrance apertures and exit apertures are fluidly sealed from the electronics compartment 41).Re claim 13:	The rooftop mounted display assembly of claim 12 wherein: 	said first set of entrance apertures are vertically aligned and spaced apart (‘top apertures of the first end of the first thermal plate’ in the labeled fig. 3A version 4 are spaced apart and vertically aligned if the device assembly is rotated so that 50 is at the bottom); 	said first set of exit apertures are vertically aligned and spaced apart (the bottom apertures that correspond to the first set of entrance apertures are also spaced apart and vertically aligned if the device assembly is rotated);	said second set of entrance apertures are vertically aligned and spaced apart (‘top apertures of the first end of the second thermal plate’ in the labeled fig. 3A version 3 are spaced apart and vertically aligned if the device assembly is rotated so that 50 is at the bottom); and		said second set of exit apertures are vertically aligned and spaced apart (the bottom apertures that correspond to the second set of entrance apertures are also spaced apart and vertically aligned if the device assembly is rotated).Re claim 14:	The rooftop mounted display assembly of claim 13 further comprising: 	a first cover layer (the top 90 in the labeled fig. 3C above) located in front of said first electronic display (the top 85 in fig. 3C); 	a second cover layer (the bottom 90 in the labeled fig. 3C above) located in front of said second electronic display (the bottom 85 in fig. 3C); 	a first closed loop channel (top 30 in fig. 3C) located between said first cover layer (the top 90 in fig. 3C) and said first electronic display (the top 85 in fig. 3C); 	a second closed loop channel (bottom 30 in fig. 3C) located between said second cover layer (the bottom 90 in fig. 3C) and said second electronic display (the bottom 85 in fig. 3C); and 	a closed loop pathway comprising said first closed loop channel, said second closed loop channel, and said electronic compartment (the closed loop pathway comprises the top 30, the bottom 30 and 41 in fig. 3C).Re claim 15:	The rooftop mounted display assembly of claim 14 wherein: 	said first electronic display (the top 85 in the labeled fig. 3C above) comprises a first layer of liquid crystals (the top 85 is an LCD; para. 0032) and a first backlight (the top 140 in fig. 3C; para. 0032); 	said second electronic display (the bottom 85 in the labeled fig. 3C above) comprises a second layer of liquid crystals (the bottom 85 is an LCD; para. 0032) and a second backlight (the bottom 140 in fig. 3C; para. 0032); 	said first open loop channel extends along a rear surface of the first backlight (the first open loop channel described above extends along the back surface of the right 140 in fig. 3A); and 	said second open loop channel extends along a rear surface of the second backlight (the second open loop channel described above extends along the back surface of the left 140 in fig. 3A). Re claim 16:	The rooftop mounted display assembly of claim 10 wherein:	each of the first set of entrance apertures are vertically aligned, spaced apart from one another (‘top apertures of the first end of the first thermal plate’ in the labeled fig. 3A version 4 are spaced apart and vertically aligned if the device assembly is rotated so that 50 is at the bottom), and located outside of, but adjacent to, the electronics compartment (these top apertures are located outside of, but near 41, fig. 3A, 3C);	each of the second set of entrance apertures are vertically aligned and spaced apart from one another (‘top apertures of the first end of the second thermal plate’ in the labeled fig. 3A version 3 are spaced apart and vertically aligned if the device assembly is rotated so that 50 is at the bottom), and located outside of, but adjacent to, the electronics compartment (these top apertures are located outside of, but near 41, fig. 3A, 3C); 	each of the first set of exit apertures are vertically aligned and spaced apart from one another (the bottom apertures that correspond to the first set of entrance apertures are also spaced apart and vertically aligned if the device assembly is rotated), and located outside of, but adjacent to, the electronics compartment (these bottom apertures are located outside of, but near 41, fig. 3A, 3C); and	each of the second set of exit apertures are vertically aligned and spaced apart from one another (the bottom apertures that correspond to the second set of entrance apertures are also spaced apart and vertically aligned if the device assembly is rotated), and located outside of, but adjacent to, the electronics compartment (these bottom apertures are located outside of, but near 41, fig. 3A, 3C).Re claim 17:	Dunn discloses a display assembly (everything in fig. 3A along with the housing 70 of fig. 1; para. 0017, 0019, 0031) comprising: 	a housing (70 in fig. 1; para. 0017, 0021); 	a first and second electronic display (the right 85 and the left 85 in fig. 3A, 3B; para. 0031, 0032) located at the housing in a back to back arrangement (fig. 1);	a first thermal plate (‘first thermal plate’ in the labeled fig. 3A version 1 and labeled fig. 3C below) positioned adjacent to a rear surface of the first electronic display (the ‘first thermal plate’ is positioned near the back surface of the right 85 in fig. 3A; para. 0016) and comprising a first set of apertures (‘top aperture of the first end of the first thermal plate’ in the labeled fig. 3A version 1 and the ‘bottom aperture of the first thermal plate’ of the labeled fig. 3B version 1 that is directly below it) spaced apart from one another vertically (fig. 3A, 3B) along a first end of said first thermal plate (‘first end of the first thermal plate’ in the labeled fig. 3A version 1) and a second set of apertures (‘top aperture of the second end of the first thermal plate’ in the labeled fig. 3A version 1 and the ‘bottom aperture of the first thermal plate’ of the labeled fig. 3B version 1 that is directly below it) spaced apart from one another vertically (fig. 3A, 3B) along a second, opposing end of said first thermal plate (‘second end of the first thermal plate’ in the labeled fig. 3A version 1);	a second thermal plate (‘second thermal plate’ in the labeled fig. 3A version 2 and labeled fig. 3C below) positioned adjacent to a rear surface of the second electronic display (the ‘second thermal plate’ is positioned near the back surface of the left 85 in fig. 3A; para. 0016) and comprisinga first set of apertures (‘top aperture of the first end of the second thermal plate’ in the labeled fig. 3A version 2 and the ‘bottom aperture of the second thermal plate’ of the labeled fig. 3B version 2 that is directly below it) spaced apart (fig. 3A, 3B) from one another vertically along a first end of said second thermal plate (‘first end of the second thermal plate’ in the labeled fig. 3A version 2) and a second set of apertures (‘top aperture of the second end of the second thermal plate’ in the labeled fig. 3A version 2 and the ‘bottom aperture of the second thermal plate’ of the labeled fig. 3B version 2 that is directly below it) spaced apart from one another vertically (fig. 3A, 3B) along a second, opposing end of said second thermal plate (‘second end of the second thermal plate’ in the labeled fig. 3A version 2);   	an inlet aperture (the 179’s in fig. 1) located at a proximal end of said housing (these inlets are located at the top end of housing 70; this top end is considered the proximal end since this is the point where air originates or comes from);	an exhaust aperture (the fans 60 and 245 are exhaust fans, which means they must be above exhaust apertures that exhausts air 145, otherwise 145 would have nowhere to go and fans 60 and 245 would not function) located at a distal end of said housing (bottom end of housing 70; this bottom end is considered the distal end since this point is located away from the proximal end); 	one or more channels (the 46’s that the ‘top aperture of the first end of the second thermal plate’ and the ‘top aperture of the second end of the second thermal plate’ open into in the labeled fig. 3A version 2 and the 46’s that the ‘top aperture of the first end of the first thermal plate’ and the ‘top aperture of the second end of the first thermal plate’ open into in the labeled fig. 3A version 1; para. 0021) located between the thermal plates (‘first thermal plate’ in the labeled fig. 3A version 1 and ‘second thermal plate’ in the labeled fig. 3A version 2) and the electronic displays (the right 85 and the left 85 in fig. 3A, 3B; para. 0031, 0032) and in fluid communication with said inlet aperture and said exhaust aperture by way of the apertures in the thermal plates (the 46’s are in fluid communication with the inlet aperture 179 and the exhaust aperture by way of the ‘top apertures’ and the ‘bottom apertures’ in the labeled fig. 3A version 1, 2); 	one of more fans (60 and 245 in fig. 1; para. 0017, 0018) configured to, when activated, draw ambient air (145 in fig. 3A, 3B; para. 0021) through said inlet aperture (fig. 1), each of the apertures in said thermal plates (fig. 3A, 3B), each of said channels (fig. 3A, 3B), and said exhaust aperture (fig. 1); and	an electronics compartment (41 in fig. 3C; para. 0024) located between the first and second thermal plates (‘first thermal plate’ and ‘second thermal plate’ in the labeled fig. 3A version 1, 2 and the labeled fig. 3C) configured to maintain a flow of substantially particulate-free air (41 has the circulating gas flowing through it according to para. 0024, this circulating gas is substantially free of particulates according to para. 0030 and 41 also has a fan assembly 50 which maintains the flow of this circulating gas); wherein each of said apertures in said thermal plates are located outside of, but adjacent to, said electronics compartment (the apertures of the thermal plates are located outside of, but adjacent to the electronics compartment 41 in fig. 3A-3C).	Dunn does not explicitly disclose the display assembly is a rooftop mounted display assembly; the housing adapted for mounting to a roof of a vehicle.	Fahs discloses the display assembly is a rooftop mounted display assembly (10 in fig. 1, 3; col. 2, lines 60-62); the housing adapted for mounting to a roof of a vehicle (housing of 10 is adapted to be mounted to a vehicle 30 in fig. 3).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Dunn wherein the display assembly is a rooftop mounted display assembly; the housing adapted for mounting to a roof of a vehicle as taught by Fahs, in order to allow advertisements to be displayed at the top of vehicles. 	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 2-8, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 2 (wherein: said inlet aperture, said first and second sets of apertures in said first and second thermal plates, said first and second channels, and said exhaust aperture form at least part of an open loop; and said open loop is configured to cause the ingested ambient air to travel vertically through said inlet aperture, vertically along said first end of said first and second thermal plates, inward through each of the first sets of apertures in said first and second thermal plates, horizontally along said second end of said first and second thermal plates, outward through each of the second sets of apertures in said first and second thermal plates, and vertically through said exhaust aperture) in combination with all of the limitations of claim 1, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 18 (wherein: said one or more channels extend along a longitudinal axis of said housing to permit horizontal flow of ambient air along said channels; said inlet aperture and said exhaust aperture are positioned on said housing to permit vertical flow of ingested and exhausted ambient air along said thermal plates; and said apertures are positioned on said thermal plates to permit inward and outward flow of said ambient air between said channels and said inlet aperture or said exhaust aperture) in combination with all of the limitations of claim 17, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0085302 - is considered pertinent because this reference describes a display apparatus with an LCD panel, a light source, a fan and circuit board. 
US 2009/0135365 - is considered pertinent because this reference describes an electronic display, a backlight, a front glass, a gas cooling system.
US 2012/0012300 - is considered pertinent because this reference describes a display with a heat exchanger, fans, apertures, backlight and LCD.
US 2012/0012300 - is considered pertinent because this reference describes a closed loop cooling system, a display, a fan, channels, and a backlit LCD.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Tuesday, Thursday, 10am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                       December 17, 2022